UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7096


ROGELIO ARCE,

                Petitioner - Appellant,

          v.

WARDEN, FCI-Williamsburg,

                Respondent – Appellee,

          and

ARMANDO MIRELES, DHO & ERT Commander; MICHAEL DOPORTO, SIS,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:09-cv-02248-CMC)


Submitted:   February 10, 2011               Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rogelio Arce, Appellant Pro Se.        Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rogelio Arce, a federal prisoner, appeals the district

court’s   order      accepting   the   recommendation    of   the    magistrate

judge and dismissing without prejudice Arce’s 28 U.S.C.A. § 2241

(West   2006     &   Supp.   2010)     petition   for   failure     to   exhaust

administrative remedies.          We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.            See Arce v. Warden, No. 4:09-cv-

02248-CMC      (D.S.C.   July    30,   2010).     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         3